Title: To John Adams from Joseph Dougherty, 17 September 1811
From: Dougherty, Joseph
To: Adams, John



Dear Sir.
Washington City Septr. 17th 1811

A vacant place occasioned by the death of Mr. Mathers, the doorkeeper for the Senate, is now trying for by several: perhaps one hundred: I am one of the number, but it will require the greatest interest in the Country to get the place
May I make so free sir, as to ask you for a few lines, by way of recommendation: Mrs Johnson made mention of me in a recent letter to you: I will here subjoin a paragraph from a letter of recommendation from Mr. Jefferson
I have the honour to be Sir, / your humble Servant
Joseph Doughertyhe is active, intelligent, sober & of perfect integrity I considered him as particularly qualified—
